IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JERRY LEE NICHOLS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2785

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 3, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jerry Lee Nichols, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.